DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 12/09/2021:
Claims 1-8 and 16-21 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US20090263146).
Regarding claim 1, Pearce teaches a container (container 44; Figure 2) comprising:
a chamber (cylindrically shaped portion 60; Figure 2) for storing build material ([0013] chamber in toner housing 40 stores a supply of toner 42) for a printing system (see electrophotographic printing machine in Figure 1); and
an opening (central opening 88; Figure 2) co-axial with a longitudinal axis of the chamber (centerline 70 ; Figure 2) for coupling to the printing system ([0021] central opening 88 which slidably fits over an auger tube 114 (see FIG. 5) and seals upon installation into development system 38); and
a material-conveying member arranged within the opening ([0021] central opening 88 which slidably fits over an auger tube 114 and [0035] auger 112 located within tube 114; see annotated Figure 5 under “Response to Arguments”) to guide build material between the 
wherein the container is configured such that rotation of the chamber in a first direction (direction 69 ; Figure 3) about the longitudinal axis of the chamber conveys build material in the chamber to the printing system ([0022] container 44 rotates in direction 69, causing toner 42 to migrate to the opening of the container and out into toner dispensing unit 94) and rotation of the chamber in a second direction (reverse direction 69' ; Figure 4A) about the longitudinal axis conveys the build material away from the printing system ([0024] container 44 can be rotated in a reverse direction 69' and [0025] reversing rotation of container 44 causes internal rib 63 to migrate toner 42 away from the opening), and 
wherein the container is configured such that, on rotation of the chamber, there is no relative motion between the material-conveying member and the opening ([0035] container drive motor 98 serves to rotate container 44 as well as auger 112; the container and the material-conveying member have the structural configuration such that both are capable of rotation, and therefore, are capable of having no relative motion between the material-conveying member and the opening).
However, Pearce fails to teach the printing system is a three-dimensional printing system. In the same field of endeavor pertaining to a powder build material storage container 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the printer of Pearce with the three-dimensional printing system of Abe, because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of storing build material in a chamber for a three-dimensional printing system and for conveying the build material to or away from the three-dimensional printing system. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 3, Pearce modified with Abe teaches the container of claim 2. However, Pearce modified with Abe fails to teach wherein the material-conveying member comprises a screw.
In the same field of endeavor pertaining to a powder build material storage container for a three-dimensional printing system, Abe teaches wherein the material-conveying member (cartridge unit 5′; Figure 8) comprises a screw (screw 57; Figure 8). The screw prevents the material-conveying member from clogging the build material, and smoothly feeds the build material to ensure uniform build material particle size (col 10 line 27-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the material-conveying member of Pearce to 
Regarding claim 5, Pearce modified with Abe teaches the container of claim 1. Further, Pearce teaches wherein the build material is a powdered build material ([0015] toner powder image; see toner powder 42 in Figure 2).
Regarding claim 7, Pearce modified with Abe teaches the container of claim 1. Further, Pearce teaches wherein the chamber comprises an inner surface (interior periphery 64; Figure 2), the inner surface comprising helical raised portions (spiral rib 63; Figures 2-4C) to guide build material between the chamber and the opening when the chamber is rotated ([0022] movement causes interior ribs 63 to push toner 42 to the opening of container 44 where it is then moved into dispensing unit 94, such as by an auger system).
Claims 4, 6, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US20090263146), and further in view of Abe et al. (US9156056) and Hosokawa (US9482988).
Regarding claim 4, Pearce modified with Abe teaches the container of claim 3. However, Pearce modified with Abe fails to teach wherein the material-conveying member comprises a multi-helix screw.
In the same field of endeavor pertaining to a container for dispensing powder into a printer, Hosokawa teaches wherein the material-conveying member comprises a multi-helix screw (conveying screw 614; Figure 9). The multi-helix screw of Hosokawa makes it possible to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the screw of Pearce modified with Abe to be the multi-helix screw of Hosokawa, for the benefit of accurately calculating the amount of build material being conveyed from the chamber.
Regarding claim 6, Pearce modified with Abe teaches the container of claim 2. However,
Pearce modified with Abe fails to teach wherein the opening forms part of a base for the container, the base further comprising a material-guiding structure formed around and below the opening to guide build material between the chamber and the material-conveying member during rotation.
In the same field of endeavor pertaining to a container for dispensing powder into a printer, Hosokawa teaches wherein the opening (receiving opening 331; Figure 13) forms part of a base (container front end; see modified Figure 13 below) for the container (toner container 32; Figure 13), the base further comprising a material-guiding structure (scooping portions 304; Figure 13) formed around and below the opening (see scooping portions 304 that forms around and below receiving opening 331 in Figure 13) to guide build material between the chamber and the material-conveying member during rotation (col 30 line 44-52). The arrangement of the material-guiding structure stabilizes the build material replenishing speed and reduces the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the opening of Pearce modified with Abe be part of a base for the container, as taught by Hosokawa, and for the opening to be surrounded around and below with the material- guiding structure of Hosokawa, for the benefit of reducing the amount of build material in the container at the time of replacement.

    PNG
    media_image1.png
    562
    793
    media_image1.png
    Greyscale

Regarding claim 18, Pearce modified with Abe and Hosokowa teaches the container of claim 6. However, Pearce modified with Abe and Hosokowa fails to teach wherein the material-guiding structure comprises a helical lower surface that extends from the opening in an axial direction. 
In the same field of endeavor pertaining to a container for dispensing powder into a printer, Hosokawa teaches wherein the material-guiding structure comprises a helical lower 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material-guiding structure of Pearce modified with Abe and Hosokowa to comprise a helical lower surface that extends from the opening in an axial direction, as taught by Hosokowa, for the benefit of reducing the amount of build material in the container at the time of replacement, as discussed in claim 6.
Regarding claim 19, Pearce modified with Abe and Hosokowa teaches the container of claim 18. However, Pearce modified with Abe and Hosokowa fails to teach wherein: upon rotation of the chamber in the first direction, the material-guiding structure guides material to the material-conveying member; and upon rotation of the chamber in the second direction, the material-guiding structure guides material to the chamber.
In the same field of endeavor pertaining to a container for dispensing powder into a printer, Hosokowa teaches the material-guiding structure (scooping portions 304; Figure 13) guides material to the material-conveying member (col 30 line 47-49). Where the container of Pearce modified with Abe and Hosokowa rotates in a second direction, the material-guiding structure of Hosokowa is capable of guiding material to the chamber (while the material-guiding structure is consequently rotating in the reverse direction).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rotation of the chamber in the first direction, 
Regarding claim 20, Pearce modified with Abe and Hosokowa teaches the container of claim 6. Further, Pearce teaches wherein the material-guiding structure is integrated with the base (end portion 76; Figure 2; [0021] secondary seal 86 contains a central opening 88 which slidably fits over an auger tube 114).
Regarding claim 21, Pearce modified with Abe and Hosokowa teaches the container of claim 6. However, Pearce modified with Abe and Hosokowa fails to teach wherein the material-conveying member mates with and completes an Archimedes screw with the material-guiding structure when installed in the opening.
In the same field of endeavor pertaining to a container for dispensing powder into a printer, Hosokawa teaches wherein the material-conveying member (conveying screw 614; Figure 1) mates with and completes an Archimedes screw with the material-guiding structure (scooping portions 304; Figure 13) when installed in the opening (see material-conveying member 614 going into opening 331 that is surrounded by material-guiding structure 304 in Figure 1 and material-conveying member 614 inside the opening and a portion of the material-conveying member surrounded by the material-guiding structure in Figure 9; an Archimedes screw is generally defined as a screw with a helical surface inside a hollow pipe (see Archimedes screw in Wikipedia- see attached) and in the instant case the conveying screw with a helical 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material-conveying member of Pearce modified with Abe and Hosokowa to mate with and complete an Archimedes screw with the material-guiding structure of Hosokowa when installed in the opening of Pearce modified with Abe and Hosokowa, for the benefit of reducing the amount of build material in the container at the time of replacement, as discussed in claim 6.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US20090263146), and further in view of Abe et al. (US9156056) and Zinniel et al. (WO2017075396).
Regarding claim 8, Pearce modified with Abe teaches the container of claim 1. However, Pearce modified with Abe fails to teach the container comprising a valve structure disposed within the opening, wherein the valve structure is translatable within the opening between a proximal position and a distal position in the axial direction, and is arranged to seal the opening when the valve structure is in the proximal position.
In the same field of endeavor pertaining to a container for storing and conveying a build material through a chamber, Zinniel teaches the container comprising a valve structure (impellar 14; Figures 5A and 5B) disposed within the opening g (exit orifice 28; Figures 5A and 5B), wherein the valve structure is translatable within the opening between a proximal position 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the valve structure of Zinniel be disposed within the opening of Pearce modified with Abe such that the valve structure of Zinniel is translatable within the opening of Pearce modified with Abe, for the benefit of controlling the build material flow rate.
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Regarding claim 16, the closest prior art is Pearce et al. (US20090263146), teaches that there is no relative motion between the material-conveying member and the opening, as discussed in claim 1. However, Pearce fails to teach the container comprising a notch in one of the material- conveying member and the opening to interface with a protrusion of the other of 
Regarding claim 17, the closest prior art is Pearce et al. (US20090263146), teaches that there is no relative motion between the material-conveying member and the opening, as discussed in claim 1. However, Pearce fails to teach a connecting member between the material-conveying member and the opening to prevent relative motion between the material-conveying member and the opening.
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
	The applicant argues on pg. 9 that claim 1 recites that the material-conveying member is part of the claimed “container” and that the material-conveying member of Pearce is not part of the container of Pearce. The claim limitation recites “a container comprising… a material-conveying member” and does not specify whether the container comprises a material-conveying member when separate from or installed in a housing. Figure 5 of Pearce shows a portion of the auger 112 located within tube 114 to be comprised in the ring shaped portion 65 (see Figure 2) of the container (see annotated Figure 5 below).

    PNG
    media_image2.png
    490
    750
    media_image2.png
    Greyscale

	The applicant argues on pg. 10 that claim 1 does not teach “wherein the container is configured such that, on rotation of the chamber, there is no relative motion between the material-conveying member and the opening.” However, both the container and the material-conveying member are driven by the same motor ([0035] container drive motor 98 serves to rotate container 44 as well as auger 112). Therefore, the container and the material-conveying member have the structural configuration such that both are capable of rotation, and therefore, are capable of having no relative motion between the material-conveying member and the opening.
Further, the applicant argues on pg. 11 that the material-conveying member of Hosokowa does not teach a multi-helix screw. An example of a single helix screw versus a double helix screw is shown in Abbas et al. (IOP Conf. Series: Materials Science and Engineering 745 (2020)- see attached) on pg. 5 for reference. Each helix of the material-conveying member of Hosokowa is highlighted in the annotated Figure 1 below. 

    PNG
    media_image3.png
    388
    476
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743